Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on January 11, 2022 in response to the Office Action of October 20, 2018 is acknowledged and has been entered. Claims 2-9, 14-15, 17 and 30-31 have been withdrawn. Claims 18-29 have been canceled. Claims 33-36 are new. Claims 1-17 and 30-36 are pending and claims 1, 10-13, 16 and 32-36 are under examination in this Office action.

Election/Restrictions
Applicant’s election without traverse of Species 2 (claims 10-13) in the reply filed on January 11, 2022 is acknowledged. Claims 

Drawings
The drawings filed on May 24, 2019 are accepted.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract as filed contains 203 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
Claim 1 recites the term “fMRI” in line 3 that should be fully spelt out followed by the abbreviation in parenthesis as --functional magnetic resonance imaging (fMRI)--. 
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites the term “fMRI” in line 3 that should be fully spelt out followed by the abbreviation in parenthesis as --functional magnetic resonance imaging (fMRI)--. 
Claim 11 recites the term “an identified depression treatment” in lines 1-2 that should be corrected to –the identified depression treatment--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-13, 16 and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 4-5 “the fMRI signal” that lacks proper antecedent basis. The same rejection applies to claims 16 and 32.
Claim 1 recites “a depression biotype” in line 6. It is not clear of the link between this depression biotype and the “neurophysiological biotype of depression” recited in the 
Claim 10 recites in line 2 “the extracted brain region functional connectivity information” and claim 12 recites in lines 2-3 “the brain region functional connectivity extracted from the fMRI signal”. Consistent claim language is required if they refer to the same. 
Claim 11, line 3 and line 4: the terms “the following patient brain regions” and “the dorsomedial prefrontal cortex” lack proper antecedent basis. 
Claim 16 recites “classifying the patient into one of a plurality of depression biotype” in lines 6-7. It is not clear of the link between this depression biotype and the “neurophysiological biotype of depression” recited in the preamble. In other words, the claimed method is for an intended purpose of identifying a neurophysiological biotype of depression, yet the claimed method steps do not lead to an identification of the neurophysiological biotype, rather it leads to classifying the patient into one or a plurality of depression biotypes. Clarification with proper amendment is required. 
Claim 16 recites “the depression biotype” in line 8 that lacks proper antecedent basis.
Claim 32 recites “a depression biotype” in line 7. It is not clear of the link between this depression biotype and the “biotypes of depression” recited in the preamble. In other words, the claimed method is for an intended purpose of identifying biotypes 
Claim 33 recites in line 6 “the extracted brain region functional connectivity information” and claim 35 recites in lines 2-3 “the brain region functional connectivity extracted from the fMRI signal”. Consistent claim language is required if they refer to the same. 
Claims 34 and 35 recite “The method of claim 33, wherein identifying the likelihood of success…” in line 1 that renders the scope of the claims indefinite. In claim 33, there is not a step of identifying the likelihood of success recited.  
Claim 34, line 3 and line 4: the terms “the following patient brain regions” and “the dorsomedial prefrontal cortex” lack proper antecedent basis. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 16 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al., “Aberrant functional connectivity for diagnosis of major depressive disorder: A discriminant analysis”, Psychiatry and Clinical Neurosciences 2014; 68: 110-119, hereinafter Cao.

Claim 1. Cao teaches “a method for identifying a neurophysiological biotype of depression in the brain of a patient” (p.110, Col. Left, Aim: Aberrant brain functional connectivity patterns have been reported in major depressive disorder (MDD)), comprising: 
“receiving, by a processor, fMRI data indicative of brain activity of the patient” (p.111, Col. Right, Method, ¶.3-4: All image data were acquired using a 1.5T Siemens GE Signa Twinspeed Scanner…All the preprocessing was conducted using Statistical Parametric Mapping version 8 and Data Processing Assistant for Resting-State fMRI); 
“extracting, by the processor, brain region functional connectivity information from the fMRI signal” (p.110, Col. Left: Method: Based on resting-state functional magnetic resonance imaging data, a new approach was adopted to investigate functional connectivity changes in 39 MDD patients and 37 well-matched healthy controls; and p.112, Col. Right, ¶-1: because functional connectivity can directly indicate interaction within brain areas and is easy to calculate, we adopted it as a classification feature); 
“identifying a depression biotype for the patient by applying a biotype classifier executing on the processor to the brain region functional connectivity information extracted from the fMRI signal” (p.114, Col. Left, Classifier ¶-1: support vector machine (SVM) is extensively applied into functional imaging data…Generally, SVM involves two stages: training and prediction. During the training phase, the classifier is trained from the training data. Once the classifier is determined, it can be used to predict the class label when a new test sample is fed into the classifier; and p.117, Col. Right, ¶-3: depressed mood and markedly diminished interest in previously enjoyed activities (i.e., anhedonia) are key characteristics of MDD…IPL is involved in multisensory perception and integrating information…The neural circuit hyperactivity may lead to human body sensory hypersensitivity; and p.110, Col. Left: Conclusion: Functional connectivities might be useful as new biomarkers to assist clinicians in computer auxiliary diagnosis of MDD); 
“outputting, by the processor, the identified depression biotype” (Col.118, Col. Left, ¶.4: a more effective classification method was proposed in this research, which could automatically identify discrepant functional connectivities for distinguishing MDD patients from HC. The results demonstrated that the proposed method not only achieved a promising classification performance so as to be used as biomarker for clinical diagnosis of MDD patients, but also identified discriminative functional connectivities that are informative for MDD diagnosis) – the results (i.e., the “identified depression biotypes) are output in order for the MDD diagnosis to be made.   

Claim 16. Cao teaches “a system for identifying neurophysiological biotypes of depression in the brain of a patient” (p.110, Col. Left, Aim: Aberrant brain functional connectivity patterns have been reported in major depressive disorder (MDD)), comprising; 
“an input module configured to receive fMRI data from an fMRI scan” (p.111, Col. Right, Method, ¶.3-4: All image data were acquired using a 1.5T Siemens GE Signa Twinspeed Scanner…All the preprocessing was conducted using Statistical Parametric Mapping version 8 and Data Processing Assistant for Resting-State fMRI); 
“a connectivity evaluation module configured to process the received fMRI data to extract brain region functional connectivity information associated with a brain of the patient” (p.110, Col. Left: Method: Based on resting-state functional magnetic resonance imaging data, a new approach was adopted to investigate functional connectivity changes in 39 MDD patients and 37 well-matched healthy controls; and p.112, Col. Right, ¶-1: because functional connectivity can directly indicate interaction within brain areas and is easy to calculate, we adopted it as a classification feature);
“a biotype classification module configured to classify the patient into one of a plurality of depression biotypes” (p.114, Col. Left, Classifier ¶-1: support vector machine (SVM) is extensively applied into functional imaging data…Generally, SVM involves two stages: training and prediction. During the training phase, the classifier is trained from the training data. Once the classifier is determined, it can be used to predict the class label when a new test sample is fed into the classifier; and p.117, Col. Right, ¶-3: depressed mood and markedly diminished interest in previously enjoyed activities (i.e., anhedonia) are key characteristics of MDD…IPL is involved in multisensory perception and integrating information…The neural circuit hyperactivity may lead to human body sensory hypersensitivity; and p.110, Col. Left: Conclusion: Functional connectivities might be useful as new biomarkers to assist clinicians in computer auxiliary diagnosis of MDD);  and 
“an output module for outputting the depression biotype into which the patient was classified” (Col.118, Col. Left, ¶.4: a more effective classification method was proposed in this research, which could automatically identify discrepant functional connectivities for distinguishing MDD patients from HC. The results demonstrated that the proposed method not only achieved a promising classification performance so as to be used as biomarker for clinical diagnosis of MDD patients, but also identified discriminative functional connectivities that are informative for MDD diagnosis) – the results (i.e., the “identified depression biotypes) are output in order for the MDD diagnosis to be made.     

Claim 32. Cao teaches “a non-transitory computer readable medium storing a computer readable instructions, which when executed by a processor cause the p.110, Col. Left, Aim: Aberrant brain functional connectivity patterns have been reported in major depressive disorder (MDD)), the method comprising: 
“receiving, by the processor, fMRI data indicative of brain activity of a patient” (p.111, Col. Right, Method, ¶.3-4: All image data were acquired using a 1.5T Siemens GE Signa Twinspeed Scanner…All the preprocessing was conducted using Statistical Parametric Mapping version 8 and Data Processing Assistant for Resting-State fMRI); 
“extracting, by the processor, brain region functional connectivity information from the fMRI signal” (p.110, Col. Left: Method: Based on resting-state functional magnetic resonance imaging data, a new approach was adopted to investigate functional connectivity changes in 39 MDD patients and 37 well-matched healthy controls; and p.112, Col. Right, ¶-1: because functional connectivity can directly indicate interaction within brain areas and is easy to calculate, we adopted it as a classification feature); 
“identifying a depression biotype for the patient by applying a biotype classifier executing on the processor to the brain region functional connectivity information extracted from the fMRI signal” (p.114, Col. Left, Classifier ¶-1: support vector machine (SVM) is extensively applied into functional imaging data…Generally, SVM involves two stages: training and prediction. During the training phase, the classifier is trained from the training data. Once the classifier is determined, it can be used to predict the class label when a new test sample is fed into the classifier; and p.117, Col. Right, ¶-3: depressed mood and markedly diminished interest in previously enjoyed activities (i.e., anhedonia) are key characteristics of MDD…IPL is involved in multisensory perception and integrating information…The neural circuit hyperactivity may lead to human body sensory hypersensitivity; and p.110, Col. Left: Conclusion: Functional connectivities might be useful as new biomarkers to assist clinicians in computer auxiliary diagnosis of MDD); 
“outputting, by the processor, the identified depression biotype” (Col.118, Col. Left, ¶.4: a more effective classification method was proposed in this research, which could automatically identify discrepant functional connectivities for distinguishing MDD patients from HC. The results demonstrated that the proposed method not only achieved a promising classification performance so as to be used as biomarker for clinical diagnosis of MDD patients, but also identified discriminative functional connectivities that are informative for MDD diagnosis) – the results (i.e., the “identified depression biotypes) are output in order for the MDD diagnosis to be made.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Bakker, “Resting-state functional connectivity predicts individual treatment outcomes of repetitive transcranial magnetic stimulation for major depression disorder”, Institute of Medical Science, University of Toronto, 2014, hereinafter Bakker

Claim 10. Cao teaches all the limitations of claim 1.
Cao does not teach applying a prognosis classifier for classifying a depression treatment prognosis.
However, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker teaches
“classifying a depression treatment prognosis for the patient by applying a prognosis classifier to the extracted brain region functional connectivity information” (p.ii, ll.5-8: Here, we tested whether treatment response could be predicted before initiating treatment. To this end, we trained support vector machine (SVM) classifiers on whole-brain resting state functional connectivity magnetic resonance imaging (rs-fcMRI) data to learn the treatment outcomes), wherein 
“the prognosis classifier is configured to output a likelihood of success of an identified depression treatment for the patient” (p.ii, ll.11-12: this study represents the first step towards developing a screening tool that can direct treatment decisions; and p.119, Conclusion, ¶.1: This study found that linear SVMs trained on rs-fcMRI data can predict the treatment outcomes of individual patients with an accuracy of 90%...Predication were based consensus functional connections within and between networks…with non-responders showing a pattern of positive cortico-cortical functional connectivity and responders showing a pattern of negative cortico-cordical functional connectivity).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Cao to employ such a feature of “classifying a depression treatment prognosis for the patient by applying a prognosis classifier to the extracted brain region functional connectivity information, wherein the prognosis classifier is configured to output a likelihood of success of an identified depression treatment for the patient” as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 11. Cao and Bakker combined teaches all the limitations of claim 10, including the feature of “identifying the likelihood of success of an identified depression treatment for the patient comprises processing the extracted brain region functional p.ii, ll.11-12; and p.119, Conclusion, ¶.1).
Cao further teaches the brain regions from which the functional connectivity information is extracted include “the dorsomedial prefrontal cortex, posterior cingulate cortex, dorsolateral prefrontal cortex, amygdala, and thalamus” (p.112, Table 1).  
For the interest of compact prosecution, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker further teaches that the brain regions from which the functional connectivity information is extracted includes “dorsomedial prefrontal cortex, anterior cingulate cortex, posterior cingulate cortex, ventromedial prefrontal cortex, ventrolateral prefrontal cortex, and orbitofrontal cortex” (p.x, a list of region of interests, and pp. 42-44: brain regions associated with various networks).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the region of interest in the brain for which the fMRI data is collected according to the method of Cao to employ further regions of interests as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 12. Cao and Bakker combined teaches all the limitations of claim 11, including the feature of “identifying the likelihood of success of an identified depression treatment for the patient comprises processing the extracted brain region functional p.ii, ll.11-12; and p.119, Conclusion, ¶.1).
Cao does not teach that the identifying of the likelihood of success of the identified depression treatment for the patient comprises a principal component analysis of the brain region functional connectivity extracted from the fMRI signal.  
However, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker teaches that a principal component analysis of the brain region functional connectivity extracted from the fMRI signal is performed in p.28, ¶.2: a more common approach is to treat certain signals in the resting-state fMRI data as surrogates for respiration and pulsation; and ¶.3: A more rigorous approach, called anatomical components-based noise correction, involves using principal component analysis (PCA) to decompose the time courses of voxels in WM and CSF into patterns of structured noise, and then regressing the top five components out of the time courses of voxels in GM.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Cao to employ such a feature of performing “a principal component analysis of the brain region functional connectivity extracted from the fMRI signal” as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 13. Cao and Bakker combined teaches all the limitations of claim 11.
Cao does not teach the type of depression treatment.
Bakker teaches that 
“the identified depression treatment is a repetitive transcranial magnetic stimulation” (Title: resting-state functional connectivity predicts individual treatment outcomes of repetitive transcranial magnetic stimulation for major depressive disorder; p.ii, Abstract: Repetitive transcranial magnetic stimulation (rTMS) is an emerging treatment for treatment-resistant major depressive disorder (MDD); and p.63, FIG.1: placement of coil for repetitive transcranial magnetic stimulation of the dorsomedial prefrontal cortex).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Cao to employ such a feature of “the identified depression treatment being a repetitive transcranial magnetic stimulation” as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 33. Cao teaches “a method for classifying a depression treatment prognosis in the brain of a patient” (p.110, Col. Left, Aim: Aberrant brain functional connectivity patterns have been reported in major depressive disorder (MDD)), comprising: 
“receiving, by a processor, fMRI data indicative of brain activity of the patient” (p.111, Col. Right, Method, ¶.3-4: All image data were acquired using a 1.5T Siemens GE Signa Twinspeed Scanner…All the preprocessing was conducted using Statistical Parametric Mapping version 8 and Data Processing Assistant for Resting-State fMRI); 
“extracting, by the processor, brain region functional connectivity information from the fMRI signal” (p.110, Col. Left: Method: Based on resting-state functional magnetic resonance imaging data, a new approach was adopted to investigate functional connectivity changes in 39 MDD patients and 37 well-matched healthy controls; and p.112, Col. Right, ¶-1: because functional connectivity can directly indicate interaction within brain areas and is easy to calculate, we adopted it as a classification feature).
Cao does not teach applying a prognosis classifier for classifying a depression treatment prognosis.
However, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker teaches
“applying a prognosis classifier to the extracted brain region functional connectivity information” (p.ii, ll.5-8: Here, we tested whether treatment response could be predicted before initiating treatment. To this end, we trained support vector machine (SVM) classifiers on whole-brain resting state functional connectivity magnetic resonance imaging (rs-fcMRI) data to learn the treatment outcomes), wherein 
“the prognosis classifier is configured to output a likelihood of success of an identified depression treatment for the patient” (p.ii, ll.11-12: this study represents the first step towards developing a screening tool that can direct treatment decisions; and p.119, Conclusion, ¶.1: This study found that linear SVMs trained on rs-fcMRI data can predict the treatment outcomes of individual patients with an accuracy of 90%...Predication were based consensus functional connections within and between networks…with non-responders showing a pattern of positive cortico-cortical functional connectivity and responders showing a pattern of negative cortico-cordical functional connectivity).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Cao to employ such a feature of “applying a prognosis classifier to the extracted brain region functional connectivity information, wherein the prognosis classifier is configured to output a likelihood of success of an identified depression treatment for the patient” as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 34. Cao and Bakker combined teaches all the limitations of claim 33, including the feature of “identifying the likelihood of success of an identified depression treatment for the patient comprises processing the extracted brain region functional connectivity information of the brain regions” (p.ii, ll.11-12; and p.119, Conclusion, ¶.1).
Cao further teaches the brain regions from which the functional connectivity information is extracted include “the dorsomedial prefrontal cortex, posterior cingulate cortex, dorsolateral prefrontal cortex, amygdala, and thalamus” (p.112, Table 1).  
For the interest of compact prosecution, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker further teaches that the p.x, a list of region of interests, and pp. 42-44: brain regions associated with various networks).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the region of interest in the brain for which the fMRI data is collected according to the method of Cao to employ further regions of interests as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 35. Cao and Bakker combined teaches all the limitations of claim 33, including the feature of “identifying the likelihood of success of an identified depression treatment for the patient comprises processing the extracted brain region functional connectivity information of the brain regions” (p.ii, ll.11-12; and p.119, Conclusion, ¶.1).
Cao does not teach that the identifying of the likelihood of success of the identified depression treatment for the patient comprises a principal component analysis of the brain region functional connectivity extracted from the fMRI signal.  
However, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker teaches that a principal component analysis of the brain region functional connectivity extracted from the fMRI signal is performed in p.28, ¶.2: a more common approach is to treat certain signals in the resting-state fMRI data as surrogates for respiration and pulsation; and ¶.3: A more rigorous approach, called anatomical components-based noise correction, involves using principal component analysis (PCA) to decompose the time courses of voxels in WM and CSF into patterns of structured noise, and then regressing the top five components out of the time courses of voxels in GM.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Cao to employ such a feature of performing “a principal component analysis of the brain region functional connectivity extracted from the fMRI signal” as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Claim 36. Cao and Bakker combined teaches all the limitations of claim 33.
Cao does not teach the type of depression treatment.
 However, in an analogous depression related fMRI brain connectivity data classification field of endeavor, Bakker teaches that 
“the identified depression treatment is a repetitive transcranial magnetic stimulation” (Title: resting-state functional connectivity predicts individual treatment outcomes of repetitive transcranial magnetic stimulation for major depressive disorder; p.ii, Abstract: Repetitive transcranial magnetic stimulation (rTMS) is an emerging treatment for treatment-resistant major depressive disorder (MDD); and p.63, FIG.1: placement of coil for repetitive transcranial magnetic stimulation of the dorsomedial prefrontal cortex).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Cao to employ such a feature of “the identified depression treatment being a repetitive transcranial magnetic stimulation” as taught in Bakker for the advantage of “developing a screening tool that can direct treatment decisions”, as suggested in Bakker, Abstract, p.ii.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silbersweig et al., US 2016/0019693 A1. This reference discloses systems and methods for generating biomarkers based on multivariate classification of functional imaging and associated data for predicting treatment response or outcome.
Lencz et al., US 2017/0343634 A1. This reference discloses a system for predicting a response pf a patient to a given antipsychotic drug using a classifier configured to classify the patient into one of a pluratliy of classes representing the likelihood. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793